Case 1:18-cv-02525-WYD-NYW Document 43 Filed 03/05/19 USDC Colorado Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                              MAGISTRATE JUDGE NINA Y. WANG


   Civil Action:          18-cv-02525-WYD-NYW          Date: March 5, 2019
   Courtroom Deputy:      Brandy Wilkins               FTR: NYW COURTROOM A-502*

                    Parties                                                     Counsel

     GENSCAPE, INC.,                                                Amanda M. MacDonald
                                                                    Sarah L. O’Connor
            Plaintiff,

     v.

     LIVE POWER INTELLIGENCE COMPANY NA, LLC,                       Erin A. Kelly
     WILLIAM P. TOWNSEND,                                           Timothy M. Reynolds

            Defendants.


                            COURTROOM MINUTES/MINUTE ORDER


   DISCOVERY CONFERENCE

   Court in Session: 10:01 a.m.

   Appearance of counsel.

   Parties discuss issues outlined in Discovery Dispute Chart for Written Discovery including
   Plaintiff’s Responses to Defendants’ Interrogatories, and the Discovery Dispute Chart including
   Disputes Regarding Plaintiff Genscape’s Discovery Requests to Defendants, and Joint Exhibits
   to Parties’ Discovery Dispute Charts for March 5, 2019 Discovery Hearing, submitted directly to
   chambers.

   Parties request that any party who has not signed the protective order in this case be removed
   from the hearing since it involves discussing the trade secrets at issue.

   10:04 a.m. Those parties are excused from the courtroom and the record is sealed.

   ORDERED: On or before March 15, 2019, parties shall supplement the responses as
            directed.
Case 1:18-cv-02525-WYD-NYW Document 43 Filed 03/05/19 USDC Colorado Page 2 of 2




   ORDERED: A further discovery conference is set for March 21, 2019 at 1:00 p.m. for two-
            hours in Courtroom A-502. Parties shall file a Joint Status Report by March
            19, 2019.

   Court in Recess: 11:09 a.m.               Hearing concluded.        Total time in Court: 01:08

   * To obtain a transcript of this hearing, a motion must be filed.
